Title: Edward Everett to James Madison, 11 April 1830
From: Everett, Edward
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Washington
                                
                                11 April 1830
                            
                        
                        
                        I have Your favor of the 8th. enclosing a letter to Mr Sparks with respect to wh I shall follow Yr’
                            directions.
                        I take the liberty by this mail, to send You another Speech in the debate on Mr Foot’s resolution; that of Mr
                            Clayton of Delaware. I have not myself read it; but I find it highly commended by Mr C’s political friends.
                        The closing remark in your letter has strengthened the desire which I felt before to know more particularly
                            Yr’ opinions of the main question in debate between Mr Hayne & Mr Webster. Mr Hayne mainly rests for his authority
                            on the Virginia & Kentucky resolutions, in support of what is frequently called the Nullifying doctrine. Mr W.
                            appears to think that those resolutions admit of a construction conformable to his opinion of the functions of the Supreme
                            Court. 
                        I have undertaken at the request of my brother A. who has recently assumed the editorship of the N. A. Review
                            to write an essay on this debate for that Journal. I need not say that I sh’d feel myself very highly favored by Yr’
                            exposition of those resolutions, as they now present themselves to You, and as they bear in Yr’ judgment, upon the present
                            controversies. It has even occurred to me, that in a matter so grave, bearing closely on the vital interests of the
                            country, & in which Yr’ authority is confidently appealed to, You might it best that Yr’ opinions if misunderstood
                            should be explained. I do not pretend to imply that they are misunderstood; but I find gentlemen Equally Strong in their
                            reliance on Yr’ authority, putting a different construction on the resolutions.
                        I am sure I need not add that any communication You may be pleased to make me shall be confidential in the
                            precise degree You may wish; and that should You think, upon the whole, You had better not say a Word on the subject, or
                            to me, I shall entirely acquiesce in the decision & respect the motives with which it is made.– I am, Dear Sir,
                            with the highest respect Faithfully Yours.
                        
                            
                                
                            
                        
                    